         Case 1:21-cv-06123-AJN Document 43 Filed 08/26/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                                                                  8/26/21
  Antsy Labs, LLC, et al.,

                        Plaintiffs,
                                                                    21-cv-6123 (AJN)
                 –v–
                                                                        ORDER
  The Individuals, Corporations, Limited Liability
  Companies, Partnerships, and Unincorporated
  Associations Identified on Schedule a hereto,

                        Defendants.




ALISON J. NATHAN, District Judge:

       The Clerk of Court is respectfully directed to unseal Dkt. No. 10 and Dkt. No. 11 in light

of the Preliminary Injunction Order stating that “Plaintiffs’ Schedule A to the Complaint, Exhibit

2 to the Declaration of Stephen Drysdale, and the TRO shall become unsealed.” Dkt. No. 27 ¶

11.

       SO ORDERED.


Dated: August 26, 2021
       New York, New York
                                                 __________________________________
                                                          ALISON J. NATHAN
                                                        United States District Judge
